DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The office action is responsive to the amendment received 8/24/2021.

In the response to the Non-Final Office Action 5/21/2021, the applicant states that Claims 1, 3, and 6-8 are amended. Claims 2, 4, and 5 are cancelled.

Claims 2, 4, and 5 are cancelled. Claims 1, 3, and 6-8 are amended. In summary, claims 1, 3, and 6-16 are pending in current application.

Claims 2, 4, and 5 have been cancelled.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. 
Regarding to claim 1, the applicant argues that cited arts fail to teach or fairly suggest “collecting a second type of signals within the preset range of the first target based on a a second type of signals maybe obtained. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Huang discloses “collecting a first type of signals and a second type of signal”. For example, in paragraph [0061], Huang teaches receiving and sending a radio signal, one type of signal. In paragraph [0106], Huang teaches receiving and amplifying a GPS signal, i.e. second type of signal. In paragraph [0122], Huang teaches determining the indoor positioning result of the terminal in the target building based on a detected Wi-Fi signal or a detected Bluetooth signal.
Fang discloses “collecting a second type of signals within the preset range of the first target based on a determination that the first type of signals do not meet the first condition”. For example, in paragraph [0003], Fang teaches receiving RSS and radio map.  In paragraph [0006], Fang teaches obtaining a current signal strength based on a wireless signal. In paragraph [0008], Fang teaches the current wireless signal; Fang further teaches a wireless signal based on one of the power levels. In paragraph [0009], Fang teaches there is more than one signal source, i.e. more than one types signals. In Fig. 1 and paragraph [0016], Fang teaches the first signal strength is associated with a first power level among the power levels, the second signal strength is associated with a second power level among the power levels.  In Fig. 4 and paragraph [0022], Fang teaches receiving the current signal strength, i.e. first type signal; Fang further teaches second type of signal and obtaining the second signal strengths in step S409 from the storage device 17 if the current power level obtained S403 through inquiry is not the same as the first power level. In paragraph [0024], Fang teaches the third signal strengths; 
    PNG
    media_image1.png
    87
    273
    media_image1.png
    Greyscale


Park discloses “collecting a first type of signals and a second type of signal”. For example, in paragraph [0013], Park teaches receiving and integrating electronic radio signals, i.e. first type of signals, and visual signals, i.e. a second type of signals. In paragraph [0015], Park teaches receiving radio signals and visual signals. In paragraph [0027], Park teaches both radio and visual coordinates may both be transformed to a common coordinate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200382919 A1) in view of Fang (US 20150237480 A1), in view of Liu (US 20160178728 A1), and further in view of Park (US 20170090007 A1).
Claim 1 (Currently Amended), Huang discloses an indoor augmented reality information display method, comprising ([0055]: provides a positioning method; the positioning method is applied to an augmented reality (AR) device; Fig. 1; [0058]: a positioning module; [0074]: perform indoor positioning on the terminal by using a detected Wi-Fi signal): 
acquiring position information of a first target (Fig. 5; [0098]: the GPS satellite obtains a location of a ground point; longitude and latitude coordinates of the ground point; Fig. 7; [0104]: the terminal obtains the positioning result of the terminal, i.e. a target, by using GPS and satellites; [0124-0125]: locate the position of the terminal, i.e. a first target, by using the indoor positioning service), wherein the acquiring position information includes: 
collecting a first type of signals within a preset range of the first target (Huang; [0061]: receive and send a radio signal; [0106]: receive and amplify a GPS signal; [0122]: determine the indoor positioning result of the terminal in the target building based on a detected Wi-Fi signal or a detected Bluetooth signal), 
acquiring information from an information database, if a matching is performed with a matching degree ([0148]: obtain and acquire a minimum value R.sub.low of an RSSI in the entire Wi-Fi fingerprint database, when fingerprint matching is performed; when N is greater than a preset value, the location server may be triggered to perform fingerprint matching, namely, perform indoor positioning; [0149-0150]), and 
displaying the information ([0065]: display information entered by the user; display information provided for the user; [0098]: display the currently obtained positioning result on an electronic map; Fig. 4; [0126]: the terminal displays the currently obtained indoor positioning result on an electronic map as shown in FIG. 4; display a map with contents and outdoor location as illustrated in Fig. 4). 
Huang fails to explicitly disclose: 
determining the position information of the first target based on a determination that the first type of signals meet a first condition,
collecting a second type of signals within the preset range of the first target based on a determination that the first type of signals do not meet the first condition, and 
determining the position information of the first target after the second type of signals are fused with the first type of signals, wherein the first type of signals are wireless signals, and the second type of signals are visual signals; or  the first type of signals are visual signals, and the second type of signals are wireless signals; and
a matching degree of the first target position information and preset position information is more than a preset threshold.
In same field of endeavor, Fang teaches:
determining the position information of the first target based on a determination that the first type of signals meet a first condition (Fang; Fig. 4; [0022]: the positioning device 15 determines whether the current power level obtained S403 through inquiry is the same as the first power level; if it is same, i.e. meeting a condition, the current signal strength is compared S408 with the basic radio map comprising the first signal strengths and the positioning device 15 estimates the current indoor location based on the indoor environment 2), 
collecting a second type of signals within the preset range of the first target based on a determination that the first type of signals do not meet the first condition (Fang; Fig. 4; [0022]: the second signal strengths is obtained S409 from the storage device 17), and 
determining the position information of the first target after the second type of signals are fused with the first type of signals (Fang; Fig. 4; [0022]: the positioning device 15 calculates the adapted radio map to be used in step S413 based on the first, second, and current power levels and the first and second signal strengths, or in other words the basic radio map; estimate the current location based on the indoor environment 2; the adapted radio map comprises the third signal strengths of the training points 21 to 26), and 
a matching degree of the first target position information and preset position information is more than a preset threshold ([0021]: record the first signal strengths thereat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include determining the position information of the first target based on a determination that the first type of signals meet a first condition, collecting a second type of signals within the preset range of the first target based on a determination that the first type of signals do not meet the first condition, and determining the position information of the first target after the second type of signals are fused with the first type of signals; a matching degree of the first target information and preset information is more than a preset threshold as taught by Fang. The motivation for doing so would have been to estimate the current location based on the indoor environment; to compare the current signal strength with the basic radio map as taught by Fang in paragraph [0022].
Huang in view of Fang fails to explicitly disclose:
wherein the first type of signals are wireless signals, and the second type of signals are visual signals; or  the first type of signals are visual signals, and the second type of signals are wireless signals;
a matching of the first target position information and preset position information.
In same field of endeavor, Liu teaches:
a matching degree of the first target position information and preset position information ([0019]: a matching degree is estimated; [0031]: a matching degree is estimated; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Fang to include a matching of the first target position information and preset position information as taught by Liu. The motivation for doing so would have been to improve accuracy and applicability of indoor positioning; to store three-dimensional data information of an indoor lighting device that serves as a positioning reference; to position a location of the terminal on the indoor electronic map as taught by Liu in paragraphs [0022], [0023], and [0081].
Huang in view of Fang and Liu fails to explicitly disclose:
wherein the first type of signals are wireless signals, and the second type of signals are visual signals; or  the first type of signals are visual signals, and the second type of signals are wireless signals.
In same field of endeavor, Park teaches:
	wherein the first type of signals are wireless signals, and the second type of signals are visual signals; or  the first type of signals are visual signals, and the second type of signals are wireless signals ([0013]: receive and integrate electronic radio signals and visual signals; [0015]: receive radio signals and visual signals; [0027]: both radio and visual coordinates may both be transformed to a common coordinate).
 wherein the first type of signals are wireless signals, and the second type of signals are visual signals; or  the first type of signals are visual signals, and the second type of signals are wireless signals as taught by Park. The motivation for doing so would have been to provide sub-meter accurate, within one meter of accuracy, indoor localization by radio and visual sensors; to provide precise indoor localization by intelligently fusing different sensory modalities and leveraging existing infrastructure vision and radio sensors as taught by Park in paragraphs [0011] and [0045].

Claim 9 (Original), Huang in view of Fang, Liu, and Park discloses the indoor augmented reality information display method of claim 1, wherein, the method also comprises the step of calculating the matching degree of the first target position information and the preset position information (Liu; [0019]: a matching degree is estimated; [0031]: a matching degree is estimated; Fig. 6; [0063]: one of the mappings has a particular degree of similarity with a two-dimensional picture obtained by the camera; a higher matching degree indicates that the observation point and the perspective are closer to an actual location and perspective of the positioning terminal; Fig. 16; [0092-0093]: obtain a terminal position; match the terminal position within a range of the area in downloaded map; [0094]: accuracy of satellite positioning is high enough), before the step of acquiring the information from an information database, if the matching degree of the first target position information and preset position information is more than the preset threshold (Fang; [0016]: the storage device 17 stores the overall radio map under the first power level; [0021]: record for all the training points 21 to 26 the first signal 
Huang in view of Fang, Liu, and Park further discloses displaying the information (Huang; [0065]: display information entered by the user; display information provided for the user; [0098]: display the currently obtained positioning result on an electronic map; Fig. 4; [0126]: the terminal displays the currently obtained indoor positioning result on an electronic map as shown in FIG. 4; display a map with contents and outdoor location as illustrated in Fig. 4). 

Claim 10 (Original), Huang in view of Fang, Liu, and Park discloses the indoor augmented reality information display method of claim 9, 
wherein, the step of calculating the matching degree of the first target position information and the preset position information (same as rejected in claim 9) comprises the sub-steps: 
sending the first target position information to a server (Huang; [0019]: sending, by the terminal, the signal feature parameter to a location server, so that the location server determines the indoor positioning result of the terminal based on the signal feature parameter), and 
calculating the matching degree of the first target position information and the preset position information (Liu; [0019]: a matching degree is estimated; [0031]: a matching degree is estimated; Fig. 6; [0063]: one of the mappings has a particular degree of similarity with a two-
or 
the step of calculating the matching degree of the first target position information and the preset position information (same as rejected in claim 9) comprises the sub-steps: 
sending a request instruction to a server (Liu; [0099]: the terminal sends a positioning request to the positioning network), wherein the request instruction is used for requesting the server to send the preset position information (Fig. 15; [0086]: download an indoor positioning map from a positioning map server), 
receiving the preset position information sent by the server (Fig. 15; [0086]: download an indoor positioning map from a positioning map server), and 
calculating the matching degree of the first target position information and the preset position information (Liu; [0019]: a matching degree is estimated; [0031]: a matching degree is estimated; Fig. 6; [0063]: one of the mappings has a particular degree of similarity with a two-dimensional picture obtained by the camera; a higher matching degree indicates that the observation point and the perspective are closer to an actual location and perspective of the positioning terminal; Fig. 16; [0092-0093]: obtain a terminal position; match the terminal position within a range of the area in downloaded map; [0094]: accuracy of satellite positioning is high enough). 

Claim 11 (Original), Huang in view of Fang, Liu, and Park discloses the indoor augmented reality information display method of claim 1, wherein, the step of displaying the information comprises the sub-steps: 
acquiring a position attribute parameter in the first target position information (Huang; Fig. 5; [0098]: the GPS satellite obtains a location of a ground point; longitude and latitude coordinates of the ground point; [0124-0125]: locate the terminal by using the indoor positioning service); and 
if similarity between the position attribute parameter and a preset position attribute parameter is more than a threshold, displaying the preset information (Huang; [0010]: sends a satellite signal with a signal-to-noise ratio greater than a preset value; [0022]: sends a satellite signal with a signal-to-noise ratio greater than a preset value; [0065]: display information entered by the user; display information provided for the user; [0098]: display the currently obtained positioning result on an electronic map; Fig. 4; [0126]: the terminal displays the currently obtained indoor positioning result on an electronic map as shown in FIG. 4; display a map with contents and outdoor location as illustrated in Fig. 4).
Huang in view of Fang, Liu, and Park further discloses:
if similarity between the position attribute parameter and a preset position attribute parameter is more than a threshold, displaying the preset information (Liu; Fig. 15; [0080]: perform correlation matching between three-dimensional data of the lighting device in the indoor image and three-dimensional data of the indoor lighting device that serves as a positioning reference; [0081]: position, according to a correlation between the three-

Claim 12 (Original), Huang in view of Fang, Liu, and Park discloses the indoor augmented reality information display method of claim 11, wherein, the position attribute parameter comprises: 
a three-dimensional coordinate value of the first target (Huang; Fig. 13; [0045]: three-dimensional coordinates); and/or 
the degrees of included angles between the first target and three-dimensional space coordinate axes, 
wherein the position attribute parameter and the preset position attribute parameter adopt a same coordinate system (Fang; Fig. 13; [0145]: each location may be a location represented by three-dimensional coordinates including a floor identifier). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200382919 A1) in view of Fang (US 20150237480 A1), in view of Liu (US 20160178728 A1), in view of Park (US 20170090007 A1), and further in view of Edge (US 20150133152 A1).
Claim 3 (Currently Amended), Huang in view of Fang, Liu, and Park discloses the indoor augmented reality information display method of claim 1, wherein the step of collecting the first signals within the preset range of the first target adopts a wireless signal fingerprint method (Huang; [0020]: the location fingerprint is used to indicate distribution of a Wi-Fi signal 
Huang in view of Fang, Liu, and Park further discloses adopts a wireless signal fingerprint method (Fang; [0002]: an indoor positioning method and an indoor positioning system providing fingerprint-based positioning service), and when building a map, the wireless signal fingerprint method comprises the steps (Fang; [0003]: provide fingerprint-based indoor positioning; create a radio map; [0020]: create a basic radio map and adaptation data; [0021]:  yields a radio map under the first power level; fingerprint-based positioning):
 performing data collection and system deployment within a preset range (Fang; [0021]: record for all the training points 21 to 26, i.e. preset range, the first signal strengths thereat yields a radio map under the first power level; Fig. 4; [0022]: obtains S405 the first signal strength of each training point); and
 calculating to acquire position information within the preset range (Fang; Fig. 4; [0022]: the positioning device 15 estimates the current location based on the indoor environment 2);
Huang in view of Fang, Liu, and Park fails to explicitly disclose: 
wherein the data collection and system deployment adopt a robot-based mode or a crowdsourcing-based mode.
 In same field of endeavor, Edge teaches:
wherein the data collection and system deployment adopt a robot-based mode or a crowdsourcing-based mode ([0004]: measurement data is crowdsourced by mobile devices; [0005]: apparatus and methods for crowdsourcing; [0044]; the amount of crowdsourcing data; obtain and store all crowdsourcing measurement data; [0068]: the improved efficiency of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Fang, Liu, and Park to include wherein the data collection and system deployment adopt a robot-based mode or a crowdsourcing-based mode as taught by Edge. The motivation for doing so would have been to position mobile devices in an indoor environment; to support crowdsourcing in an efficient and flexible manner; to support positioning of the mobile device as taught by Edge in paragraphs [0004] and [0024].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200382919 A1) in view of Fang (US 20150237480 A1), in view of Liu (US 20160178728 A1), and further in view of Park (US 20170090007 A1).
Claim 6 (Currently Amended), Huang in view of Fang, Liu, and Park discloses the indoor augmented reality information display method of claim 1, wherein, 
the step of collecting the visual signals within the preset range of the first target (same as rejected in claim 5) comprises the sub-steps: 
determining a second target within the preset range (Huang; [0011]: determine a distance between the terminal and a candidate building in a target area; Fig. 4; [0095]: other scenic spots are at an indoor location; a treasury exhibition hall or a painting exhibition hall); and 

wherein the position information of the second target comprises at least one of a relative distance and a relative angle between the second target and the first target (Huang; [0011]: determine a distance between the terminal and a candidate building in a target area). 

Claim 7 (Currently Amended), Huang in view of Fang, Liu, and Park discloses the indoor augmented reality information display method of claim 1, wherein, 
the wireless signals are at least one kind of the following signals: 
Wireless Fidelity signal, Bluetooth signals and inertial sensor signals (Huang; [0058]: a Bluetooth module 105, one or more sensors 106, a Wi-Fi module 107; [0067]: exchange data between the mobile phone 100 and another terminal at a short distance from the mobile phone 100; [0067-0068]). 

Claim 8 (Currently Amended), Huang in view of Fang, Liu, and Park discloses the indoor augmented reality information display method of claim 1, wherein, the visual signals are visual scene signals and/or sign signals (Park; [0027]: visual signals from camera 202; [0029]: the visual scene). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200382919 A1), in view of Liu (US 20160178728 A1), Park (US 20170090007 A1), and further in view of Martellaro (US 20130201215 A1).
Claim 13 (Original), Huang in view of Fang, Liu, and Park discloses the indoor augmented reality information display method of claim 1, 
Huang in view of Fang, Liu, and Park fails to explicitly disclose wherein, the first target is augmented reality glasses.
In same field of endeavor, Martellaro teaches wherein, the first target is augmented reality glasses ([0018]: the augmented reality glasses 10 also include a Global Positioning System (GPS) unit 16).
It would have been obvious to one of ordinary skill in the art to modify Huang in view of Fang, Liu, and Park to include wherein, the first target is augmented reality glasses as taught by Martellaro. The motivation for doing so would have been to compute position; to improve the accuracy of the IMU as taught by Martellaro in paragraph [0018]

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200382919 A1) and in view of Liu (US 20160178728 A1).
Claim 14 (Original), Huang discloses a method for building an information database, comprising the steps ([0019]: a Wi-Fi fingerprint database of a target building; [0020]: a preset Wi-Fi fingerprint database; [0031]: indicate distribution of a Wi-Fi signal recorded at the location in a preset Wi-Fi fingerprint database; [0055]: provides a positioning method; the positioning method is applied to an augmented reality (AR) device; Fig. 1; [0058]: a positioning 
respectively collecting position information and content information of a second target (Fig. 5; [0098]: the GPS satellite obtains a location of a ground point; longitude and latitude coordinates of the ground point; an electronic map; [0124-0125]: locate the terminal by using the indoor positioning service; [0113]: calculate a distance D1 between the current terminal and the building A); and 
associating the position information with the content information (Fig. 4; [0095]: the Qianxing gate or the Fengxian gate is associated with position information as illustrated in Fig. 4; other scenic spots are at an indoor location; a treasury exhibition hall or a painting exhibition hall; Fig. 9; [0113]: the terminal may separately calculate a distance D1 between the current terminal and the building A, a distance D2 between the current terminal and the candidate building B, and a distance D3 between the current terminal and the candidate building C). 
Huang fails to explicitly disclose storing position information.
In same field of endeavor, Liu teaches storing position information ([0006]: store indoor positioning map data; [0023]: store three-dimensional data information of an indoor lighting device that serves as a positioning reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include storing position information as taught by Liu. The motivation for doing so would have been to improve accuracy and applicability of 

Claim 15 (Original), Huang in view of Liu discloses the method for building the information database of claim 14, wherein, after the step of associating the position information with the content information (same as rejected in claim 14), the method further comprises the steps: 
updating the position information of the second target; and/or 
updating the content information of the second target (Huang; [0020]: the terminal updates the location fingerprint at the location, thereby improving accuracy of each location fingerprint in the Wi-Fi fingerprint database, and improving positioning precision in subsequent indoor positioning; [0154]: update the location fingerprint in the Wi-Fi fingerprint database based on the differences; [0155]: update the location fingerprint at the location 1 in the Wi-Fi fingerprint database7).
Huang in view of Liu further discloses:
 updating the position information of the second target; and/or 
updating the content information of the second target (Liu; [0024]: update the positioning database; [0031]: update, according to a difference between the some lighting devices and the three-dimensional data information, the three-dimensional data of the indoor lighting device; [0075]: the indoor positioning server updates indoor positioning map data; 

Claim 16 (Original), Huang  in view of Liu discloses the method for building the information database of claim 14, wherein, the step of collecting and storing the position information of the second target (same as rejected in claim 14) comprises the sub-steps: 
reading a position map including the second target (Huang; Fig. 4; [0126]: read an electronic map; the terminal displays the currently obtained indoor positioning result on an electronic map); 
acquiring the position information of the second target (Huang; [0011]: a distance between the terminal and a candidate building in a target area; [0016]: a distance between the terminal and a target location; [0023]: determine a distance between the terminal and a candidate building in a target area; [0126]: obtained indoor positioning result); and
Huang in view of Liu further discloses:
 reading a position map including the second target (Liu; Fig. 15; [0086]: download, i.e. read, an indoor positioning map from a positioning map server);
storing the position information of the second target (Liu; [0006]: store indoor positioning map data; [0023]: store three-dimensional data information of an indoor lighting device that serves as a positioning reference); 
wherein the position information of the second target is editable after being stored (Liu; [0024]: update the positioning database according to a found difference between the some lighting devices and the three-dimensional data information; [0031]: update, according to a . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616